Fourth Court of Appeals
                               San Antonio, Texas
                                      April 21, 2020

                                   No. 04-19-00753-CR

                                      Paul PESINA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 18-10-161-CRW
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER

       Appellant’s second motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before May 11, 2020.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court